Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Certified copy of foreign application serial no. 201811194956.4 , filed 10/15/2018.

Information Disclosure Statement
The IDS filed 01/03/2020 and 04/16/2020 have been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recites:
in response to a search request for an object, determining a plurality of files associated with the object;

performing a screening operation on the one or more first events to determine one or more second events associated with the object.

Step 2A
Prong (1)
The limitation of determining a plurality of search results files, clustering results files, determine associated with the object within the result files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performing by computer system” language, “performing” in the context of the claims encompasses the comments could manually be determine based on some analysis. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.

Prong (2)
This judicial exception is not integrated into a practical application. In particular, the claims additional elements of determining a plurality of search results files, i.e., as a generic processors performing a generic computer function of determining, clustering and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Additionally, the determining, clustering and determining step is recited at a high level of generality (i.e., as a generic computer processing performing a generic computer processor function) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computing system/method in claims 1, 12 and 20 for determining, clustering and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The specification of the application does not provide any indication that the “computing system/method in claims 1, 12 and 20” is anything other than a generic computer, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14 and 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wheeler [US 2020/0026772 A1, July 23, 2018].

With respect to claim 1, Wheeler teaches a search mining method for mining search results, comprising:
in response to a search request for an object, determining a plurality of files associated with the object ([0274] the serving stack executes the orchestrator components to respond to queries and generate content feed updates for users of the search and feed system. In this example implementation, the serving stack stores the RDI, which is an inverted index that inverts the collected and indexed documents to a 
performing a clustering operation on the plurality of files to determine one or more first events [e.g. indexes, user’s interests], wherein each of the one or more first events is associated with one or more of the plurality of files ([0288] an index that includes the set of documents, the relationships between each of the set of documents, and topicality and other signal(s) for the documents is generated. For example, the index can be used to facilitate a search based on user interests); and
performing a screening operation on the one or more first events [e.g. Fig. 4, 414, snow in Tahoe] to determine one or more second events [e.g. lake Tahoe 426 and skiing 428] associated with the object ([0084] Fig. 4, in the example, Twitter.RTM. account 404 has re-tweeted a tweet 414 and posted a post 416. Based on the text information of tweet 414, it can be determined that Twitter.RTM. account 404 has an interest 426 in Lake Tahoe. Since user account 402 is associated with Twitter.RTM. account 404, it can be determined that user account 402 also has an interest 426 in Lake Tahoe. Based on the text information of post 416, it can be determined that Twitter.RTM. account 404 has an interest 428 in skiing. Since user account 402 is associated with Twitter.RTM. account 404, it can be determined that user account 402 also has an interest 428 in skiing).

With respect to dependent claim 2, Wheeler further teaches wherein the determining a plurality of files associated with the object comprises: sorting files crawled by a search engine based on a number of occurrences of the object in a title and a body text of each of the files, to obtain a sorted list of the files crawled by the search engine; and determining a plurality of files associated with the object based on the sorted list ([0200] processing the row for each document can include processing text or other content in a title field of a web page document, processing text or other content in a body of a web page document, processing text or other content in tweets, or other anchors (e.g., Reddit posts, etc.). Processing of text can include identifying terms of interest in the document (e.g., using term frequency-inverse document frequency (TF-IDF) and/or other techniques)).

With respect to dependent claim 3, Wheeler further teaches wherein the performing a clustering operation on the plurality of files to determine the one or more first events comprises: determining, for every two files in the plurality of files, a similarity between the two files ([0051] each web document included in the corpus of web documents has an associated feature vector. The feature vector represents a location of a web document in the feature space associated with the corpus of web documents. …determining the similarity between D.sub.n and any other web document using matrix X can be computationally intensive and time consuming. To reduce the amount of resources and time needed to determine the similarity between D.sub.n and one or more other web documents, a collaborative filtering technique may be implemented). and determining, in response to the similarity between the two files being greater than a preset similarity threshold, that the two files are associated with a first event ([0172] a document similarity between two entities can 

With respect to dependent claim 9, Wheeler further teaches wherein the performing a screening operation on the one or more first events to determine one or more second events associated with the object comprises, for each first event of the one or more first events: determining, based on a number of files associated with the first event, a popularity of the first event; and in response to the popularity of the first event being greater than a preset popularity threshold, determining the first event to be a second event ([0213] measuring (re)tweets/posts that include changes/additions to the content (e.g., rephrasing a title of a document, rewording of a retweet or post on a social network/website of a document, and/or other changes or newly added content to the document) is determined by the indexer (e.g., indexer 1732 of FIG. 17) during processing of the document and associated data stored in the graph data store to generate a diversity/entropy-based popularity of the document. As such, the diversity/entropy-based popularity signal is distinct from a typical measure of popularity, which typically just counts a number of (re)tweets/posts regardless of whether such include any new/different content than the original document).

 for each second event of the one or more second events, determining a file from one or more files associated with the second event based on a number of occurrences of the object in a title and a body text of the one or more files ([0342] with respect to the topic match of the document to the user interest dimension, the topic match of the document to the user interest value can be used to measure how relevant the document is to a user's given interest. For example, this can be calculated by looking at the occurrence of terms that are in any of the following: the user's interest, related to the user's interest, and entities that are relevant to the user's interest. The terms/entities that occur in more prominent places on the document (e.g., in the title or header of the document) can be given more weight. Also, machine learning models can be applied to map the interest to an embedding in an n-dimensional space, map the document to embedding in a similar space, and compare the two n-dimensional vectors to determine their distance in that n-dimensional space); and for each second event of the one or more second events, determining the file as a representative file of the second event ([0172] a document similarity between two entities is determined. Each row of the matrix U.sub.m.times.k is a 100 dimensional space representation of an entity. For example, E.sub.0 can be represented as a 100 element vector with each element value corresponding to the value representative of an entity in a particular document).
With respect to dependent claim 11, Wheeler further teaches for each second event of the one or more second events, determining a release time of the representative file as the occurrence time of the second event; and based on the occurrence times of the second events, determining an order to present the one or more second events ([0267] if a user tweets about a new posted article (e.g., web page on a website, as publishers generally post a tweet or other online announcement that indicates that a new article is being released or posted on their site at about the same time as it is being released/posted on their site, so such can provide a timely notification to add to the time series/crawl list for crawling and indexing to timely update the RDI as similarly described herein), then the delay to the serving stack can be as little as one minute or less during which the new web page is crawled, indexed, and available as a newly added document in the RDI provided by the serving stack (e.g., the serving structure as shown at 1734 of FIG. 17)).

Regarding claims 12-14 and 18-20; the instant claims recite substantially same limitations as the above-rejected claims 1-3 and 9-11 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Wheeler in view of Milazzo et al [US 20200073902 A1, 08/13/ 2018]. 

With respect to dependent claim 4, Wheeler does not teach wherein the determining a similarity between the two files comprises: determining a first similarity between body texts of the two files, a second similarity between the objects included in the body texts of the two files, a third similarity between titles of the two files, and a fourth similarity between the objects included in the titles of the two files; and determining the similarity between the two files based on the first similarity, the second similarity, the third similarity, and the fourth similarity.
Milazzo teaches wherein the determining a similarity between the two files comprises: determining a first similarity between body texts of the two files, a second similarity between the objects included in the body texts of the two files, a third similarity between titles of the two files, and a fourth similarity between the objects included in the titles of the two files; and determining the similarity between the two files based on the first similarity, the second similarity, the third similarity, and the fourth similarity ([0085] the title topic indicator may indicate a relationship between keywords and/or phrases in the title and keywords and/or phrases in the body. In various embodiments, the text assessment module 204, utilizing NLP, identifies keywords and phrases in the title of the article and the body of the article. The indicator module 206 may determine which keywords and/or phrases are important in the body of the article and determine similarity with words and/or phrases of the title of the article. the indicator module 206 may utilize a term frequency-inverse document 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Wheeler with determining a similarity including objects and body texts of the two files of Milazzo. Such a provide the user with a previously determined credibility score, the bias score, and/or the sentiment score, for that article (Milazzo [0154]).

With respect to dependent claim 5, Wheeler as modified by Milazzo further teaches, wherein the determining a first similarity between body texts of the two files comprises: generating a vector (Wheeler [0172] a document similarity between two entities can be determined by computing a dot product between two vectors); generating a first character vector and a first word vector of the body text of a first file of the two files; generating a second character vector and a second word vector of the body text of a second file of the two files; determining a fifth similarity between the first character vector and the second character vector, and a sixth similarity between the first word vector and the second word vector; and based on the fifth similarity and the sixth similarity, determining the first similarity between the body texts of the two files (Milazzo [0138] indicator module 206 may generate lightweight scores. For example, the text assessment module 204 and/or the indicator module 206 may generate word count vectors of text in the article using TF-IDF. In various embodiments, the indicator module 206 applies dimensionality reduction to reduce the number of data features (e.g., the number of dimensions) in the LSA attempts to find similarities in the domains of words. In the representation used by LSA, a document is seen as an unordered collection of words, and the matrix of words versus documents may be analyzed with SVD, so that information may be sorted into implicit categories. SVD allows an exact representation of any matrix, and also may eliminate the less important parts of that representation to produce an approximate representation with any desired number of dimensions).

With respect to dependent claim 6, Wheeler as modified by Milazzo further teaches wherein the determining a second similarity between the objects included in the body texts of the two files comprises: generating a first vector of the object included in the body text of a first file of the two files; generating a second vector of the object included in the body text of a second file of the two files; and based on the first vector and the second vector, determining the second similarity between the objects included in body texts of the two files (Milazzo [0138] indicator module 206 may generate lightweight scores. For example, the text assessment module 204 and/or the indicator module 206 may generate word count vectors of text in the article using TF-IDF. 
Milazzo [0181] indicator module 206 may determine a title topic indicator to indicate a relationship between key words and/or phrases in the title and keywords and/or phrases in the body of the content of the webpage. In one example, the text assessment module 204 utilizes NLP to identify keywords and phrases in the title of the content of the webpage as well as the body of the content of the webpage. As 

With respect to dependent claim 7, Wheeler as modified by Milazzo further teaches wherein the determining a third similarity between titles of the two files comprises: generating a first character vector and a first word vector of the title content of a first file of the two files; generating a second character vector and a second word vector of the title content of a second file of the two files; determining a seventh similarity between the first character vector and the second character vector, and an eighth similarity between the first word vector and the second word vector; and based on the seventh similarity and the eighth similarity, determining the third similarity between the titles of the two files (Milazzo [0138] indicator module 206 may generate lightweight scores. For example, the text assessment module 204 and/or the indicator module 206 may generate word count vectors of text in the article using TF-IDF. In various embodiments, the indicator module 206 applies dimensionality reduction to reduce the number of data features (e.g., the number of dimensions) in the data set calculated using TF-IDF to identify principal components. LSA attempts to find similarities in the domains of words. In the representation used by LSA, a document is seen as an unordered collection of words, and the matrix of words versus documents may be analyzed with SVD, so that information may be sorted into implicit categories. SVD allows an exact representation 

With respect to dependent claim 8, Wheeler as modified by Milazzo further teaches wherein the determining a fourth similarity between objects included in the titles of the two files comprises: generating a first vector of the object included in the title of a first file of the two files; generating a second vector of the object included in the title of a second file of the two files; and based on the first vector and the second vector, determining the fourth similarity between the objects included in titles of the two files (Wheeler [0208] the RDI includes a vector-based model (e.g., a vector model) for each document in the index. In an example implementation, the vector model is built using unsupervised machine learning techniques. For example, the unsupervised machine learning can learn a representation of a word, a sequence of words, parts of a document such as title, and finally, a representation for the entire document itself. In this example implementation, the document is annotated with vectors that represent the whole document, vectors for some selected portions of the document such as the title, and vectors for each of the annotations.
Wheeler [0144] a distance between two 100 dimensional space vectors can be determined to facilitate various embedded based comparison, similarity, and retrieval techniques described herein. In some embodiments, a Euclidean distance between the 100 dimensional space vectors is determined. For example, in the event the distance 

Regarding claims 15-17; the instant claims recite substantially same limitations as the above-rejected claims 5-8 and are therefore rejected under the same prior-art teachings.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Natchu [US 20180253496 A1] discloses the interest embedding vectors.
Siegel [US 10733363 B1] discloses the edition difference visualization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALLEN S LIN/Examiner, Art Unit 2153